Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 12 April 1800
From: Jefferson, Thomas
To: Dupont de Nemours, Pierre Samuel



Th: Jefferson toM. Dupont de Nemours.
Philadelphia Apr. 12. 1800

You have a mind, active, highly informed, and benevolent. I avail myself of all these qualities in addressing to you the following  request. I mentioned to you when you were here, that we had in contemplation in Virginia to establish an university or college on a reformed plan: omitting those branches of science no longer useful or valued, tho hitherto kept up in all colleges, and introducing others adapted to the real uses of life and the present state of things: and that I had written to Doctr. Priestly to engage him to propose to us a plan. this he will do. but I wish to have your aid in this business also. I do not mean to trouble you with writing a treatise; but only to state what are the branches of science which in the present state of man, and particularly with us, should be introduced into an academy, and to class them together in such groupes, as you think might be managed by one professor devoting his whole time to it. it is very interesting to us to reduce the important sciences to as few professorships as possible because of the narrowness of our resources. therefore I should exclude those branches which can usually be learned with us in private schools, as Greek, Latin, common arithmetic, music, fencing, dancing &c. I should also exclude those which are unimportant, as the Oriental languages &c. and those which may be acquired by reading alone, without the help of a master, such as Ethics &c. a short note on each science, such as you might give without too much trouble would be thankfully recieved. possessing your’s & Dr. Priestly’s ideas, we should form a little committee at home, and accomodate them to the state of our country, and dispositions of our fellow citizens, better known to us than to you. our object would be, after settling the maximum of the effort to which we think our fellow citizens could be excited, to select the most valuable objects to which it could be directed. eia, age; et sis nobis magnum Apollo. accept my salutations and assurances of sincere respect & esteem & my hopes that your apostleship from the national institute will lead you towards Monticello, where we shall be made very happy by possessing Made. Dupont & yourself. Affectionately Adieu.
